UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Under Rule 14a-12 QUALSTAR CORPORATION (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: May 10, 2017 Dear Shareholder: You are cordially invited to attend the 2017 Annual Meeting of Shareholders of Qualstar Corporation, a California corporation (“Qualstar,” the “Company,” or “we”), to be held on Tuesday, June 13, 2017, at our principal executive office, located at 130 West Cochran Street, Unit C, Simi Valley, California 93065, beginning at 10:00 a.m. Pacific Time (including any adjournment, postponement, continuation or rescheduling thereof, the “Annual Meeting”). At the Annual Meeting, you will be asked to vote on each of the four (4) proposals set forth in the attached Notice of Annual Meeting and Proxy Statement, which contains detailed information about each proposal and other matters related to the Annual Meeting. We appreciate your support and look forward to seeing you at the Annual Meeting. Whether or not you plan to attend the Annual Meeting, I encourage you to vote your shares by using the internet or telephone, or by mail by signing, dating and returning the WHITE proxy card enclosed, as described in the accompanying Proxy Statement. If you do attend the Annual Meeting and wish to vote in person, you may withdraw your proxy at that time by following the instructions in the accompanying Proxy Statement. If you have any questions or require any assistance with voting your shares, please contact the Company at 130 West Cochran Street, Unit C, Simi Valley, California 93065 or by telephone at 1-800-468-0680 ext. 114. I look forward to seeing you at the Annual Meeting. Sincerely, /s/ Steven N. Bronson Steven N. Bronson Chief Executive Officer and President QUALSTAR CORPORATION 130 West Cochran Street, Unit C Simi Valley, California 93065 NOTICE OF THE 2 To be held on June 13, 2017 at 10:00 a.m. (Pacific Time) NOTICE IS HEREBY GIVEN that the 2017 Annual Meeting of Shareholders (including any adjournment, postponement, continuation or rescheduling thereof, the “Annual Meeting”) of Qualstar Corporation (“Qualstar,” the “Company,” or “we”) will be held at our principal executive office, located at 130 West Cochran Street, Unit C, Simi Valley, California 93065, on Tuesday, June 13, 2017, at 10:00 a.m. Pacific Time, for the following purposes: 1. To elect four directors to serve one-year terms expiring at the Annual Meeting, or until their successors have been duly elected and qualified; 2. To approve the Company’s 2017 Stock Option and Incentive Plan; 3. To approve the appointment of RBSM LLP as the independent registered public accounting firm to audit our financial statements for the fiscal year ending December 31, 2017; 4. To conduct an advisory vote regarding the compensation of our Named Executive Officers: Say on Pay; 5. To conduct an advisory vote regarding the frequency of future advisory votes on the compensation of our Named Executive Officers; 6. To transact any other business as may properly come before the Annual Meeting and any adjournment thereof. We have set the close of business on April 25, 2017 as the record date for the meeting. On or about May 12, 2017, we mailed to most of our shareholders a Notice of Internet Availability of Proxy Materials containing instructions on how to gain access to our Proxy Statement and Annual Report and how to vote online. All other shareholders received a copy of the Proxy Statement and Annual Report by mail. It is important that your shares be represented and voted whether or not you plan to attend the Annual Meeting in person. You may vote on the Internet, by telephone, or by completing and mailing a proxy card or the form forwarded by your bank, broker or other holder of record. Voting over the Internet, by telephone, or by written proxy will ensure your shares are represented at the Annual Meeting. Please review the instructions on the proxy card or the information forwarded by your bank, broker or other holder of record regarding each of these voting options. YOUR BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU VOTE “FOR” EACH NOMINEE FOR DIRECTOR LISTED IN PROPOSAL 1, “FOR” PROPOSALS 2, 3 AND 4 AND FOR “1 YEAR” ON PROPOSAL 5. By Order of the Board of Directors /s/ Steven N. Bronson Steven N. Bronson, Chief Executive Officer and President Simi Valley, California May 10, 2017 PLEASE DATE, SIGN AND MAIL THE ENCLOSED PROXY CARD OR SUBMIT YOUR PROXY USING THE INTERNET OR TELEPHONE. Use of the enclosed envelope requires no postage for mailing in the United States. QUALSTAR CORPORATION 130 West Cochran Street, Unit C Simi Valley, California 93065 PROXY STATEMENT 2 To be held on June 13, 2017 at 10:00 a.m. (Pacific Time) This Proxy Statement (the “Proxy Statement”) is being furnished to all shareholders of record as of April 25, 2017 by the Board of Directors (the “Board”) of Qualstar Corporation, a California corporation (“Qualstar,” the “Company,” or “we”), in connection with the solicitation of proxies for the Annual Meeting of Shareholders (including any adjournment, postponement, continuation or rescheduling thereof, the “Annual Meeting”) to be held on June 13, 2017 at our principal executive office, located at 130 West Cochran Street, Unit C, Simi Valley, California 93065, at 10:00 a.m. Pacific Time. This Proxy Statement contains important information about the business matters that will be voted on at the Annual Meeting. GENERAL INFORMATION Why am I receiving these materials? We sent you this Proxy Statement because your Board is soliciting your proxy to vote at the Annual Meeting. This Proxy Statement summarizes the information you need to vote at the Annual Meeting. You do not need to attend the Annual Meeting to vote your shares of Qualstar’s common stock, no par value. This Proxy Statement, the accompanying WHITE proxy card and our annual report on Form 10-K for the fiscal year ended December 31, 2016 are being made available to shareholders beginning on or about May 12, 2017. Please read this Proxy Statement, as it contains important information you need to know to vote at the Annual Meeting. Why did I receive a Notice of Internet Availability of Proxy Materials instead of a full set of proxy materials? In accordance with the rules of the SEC, we have elected to furnish our proxy materials, including this proxy statement and our annual report, primarily via the internet. The notice containing instructions on how to access our proxy materials is first being mailed on or about May 12, 2017 to all shareholders entitled to vote at the Annual Meeting. Shareholders may request to receive all future proxy materials in printed form by mail or electronically by e-mail by following the instructions contained in the notice. We encourage shareholders to take advantage of the availability of our proxy materials on the internet to help reduce the environmental impact and the costs of our annual meetings of shareholders. What proposals will be voted on at the Annual Meeting? At the Annual Meeting, you will be asked to consider and vote upon the following matters: ● Election of four directors to each serve until the Annual Meeting and until their respective successors will have been duly elected and qualified (Proposal 1); ● Approval of the Company’s 2017 Stock Option and Incentive Plan; (Proposal 2); ● Approval of the appointment of RBSM LLP as the independent registered public accounting firm for the fiscal year ending December 31, 2017 (Proposal 3); ● To conduct an advisory vote regarding the compensation of our National Executive Officers: Say on Pay (Proposal 4); ● To conduct an advisory vote regarding the frequency of future advisory votes on the compensation of our Named Executive Officers (Proposal 5); and ● Any other matters, if any, as may properly be brought before the Annual Meeting and any postponement or adjournment of the Annual Meeting. When and where will the Annual Meeting be held? The Annual Meeting will be held on June 13, 2017, at 10:00 a.m. Pacific Time, at our principal executive office, located at 130 West Cochran Street, Unit C, Simi Valley, California 93065. Who is entitled to vote at the Annual Meeting? The Board has fixed the close of business on April 25, 2017 as the record date for determining those shareholders entitled to notice of, and to vote on, all matters that may properly come before the Annual Meeting. As of the record date, Qualstar had 2,042,019 outstanding shares of common stock entitled to notice of, and to vote at, the Annual Meeting.No other securities are entitled to vote at the Annual Meeting.Only shareholders of record on the record date are entitled to notice of and to vote at the Annual Meeting and at any adjournment thereof. What are the voting rights of shareholders? Each shareholder of record is entitled to one vote for each share held as of the record date on all matters to come before the Annual Meeting and at any adjournment thereof. Under our Restated Articles of Incorporation, shareholders do not have cumulative voting rights in the election of directors. How many votes must be present to hold the Annual Meeting? To conduct business at the Annual Meeting, a quorum must be present. The presence in person or by proxy of shareholders entitled to cast at least a majority of all votes entitled to be cast at the meeting will constitute a quorum. We count proxies marked “withhold authority” as to any director nominee or “abstain” as to a particular proposal for purposes of determining the presence or absence of a quorum at the Annual Meeting for the transaction of business. How do I vote my shares? In addition to voting in person at the Annual Meeting or any postponement or adjournment thereof, you may vote by mail, internet or telephone. Voting by Internet or Telephone. If you are a registered shareholder (that is, if your stock is registered in your name), you may also vote by internet or telephone by following the instructions included with your WHITE proxy card.You are encouraged to vote electronically by internet or telephone.The procedures for each of these voting methods is set forth below. Vote by Internet .
